EX 99.28(g)(8) Amendment to Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. This Amendment is to the Master Global Custody Agreement dated March 24, 2011, as amended (“Agreement”) among JPMorgan Chase Bank, N.A. (“Custodian”), Curian Variable Series Trust (“CVST”) and Curian Series Trust (each individually “Trust”, and collectively, the “Trusts”). Whereas, the parties have agreed to amend Schedule A of the Agreement to add the following new series of CVST (“New Funds”), and to amend the names of the following series of CVST (“Fund Name Changes”): New Funds(effective April 29, 2013) 1) Curian Guidance – Interest Rate Opportunities Fund; 2) Curian Guidance – Multi-Strategy Income Fund; 3) Curian Guidance – Growth Fund; 4) Curian Guidance – Institutional Alt 100 Conservative Fund; 5) Curian Guidance – Institutional Alt 100 Growth Fund; 6) Curian Guidance – International Opportunities Conservative Fund; 7) Curian Guidance – International Opportunities Moderate Fund; 8) Curian Guidance – International Opportunities Growth Fund; 9) Curian Guidance – Real Assets Fund; Curian/Aberdeen Latin America Fund; Curian/Ashmore Emerging Market Small Cap Equity Fund; Curian/Baring International Fixed Income Fund; Curian/BlackRock Global Long Short Credit Fund; Curian/Eaton Vance Global Macro Absolute Return Advantage Fund; Curian/Lazard International Strategic Equity Fund; Curian Long Short Credit Fund; Curian/Schroder Emerging Europe Fund; Curian/UBS Global Long Short Income Opportunities Fund; and Curian/Urdang International REIT Fund. Fund Name Changes(effective April 29, 2013) 1) From: Curian Guidance – Maximize Income Fund To: Curian Guidance – Conservative Fund; 2) From: Curian Guidance – Balanced Income Fund To: Curian Guidance – Moderate Fund; 3) From: Curian Guidance – Rising Income Fund To: Curian Guidance – Equity Income Fund; 4) From: Curian Guidance – Institutional Alt 100 Fund To: Curian Guidance – Institutional Alt 100 Moderate Fund; and 5) From: Curian Dynamic Risk Advantage – Aggressive Fund To: Curian Dynamic Risk Advantage – Growth Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. 3. Each Trust and the Custodian hereby each represent and warrant to the other parties that it has full authority to enter into this Amendment upon the terms and conditions hereof and that the individual executing this Amendment on its behalf has the requisite authority to bind such Trust or Custodian to this Amendment. In Witness Whereof, the parties hereto have caused this Amendment to be executed as of February 12, 2013, effective as of April 29, 2013. This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Series Trust JPMorgan Chase Bank, N.A. By: /s/ Emily J. Eibergen By: /s/ Brian Eckert Name: Emily Eibergen Name: Brian Eckert Title: Assistant Secretary Title: VicePresident Curian Variable Series Trust By: /s/ Emily J. Eibergen Name: Emily J. Eibergen Title: Assistant Secretary PAGE2OF 2 Schedule A List of Funds as of April 29, 2013 Curian Series Trust Funds Curian/PIMCO Income Fund Curian/PIMCO Total Return Fund Curian/WMC International Equity Fund Curian Variable Series Trust Funds Curian Guidance – Interest Rate Opportunities Fund Curian Guidance – Multi-Strategy Income Fund Curian Guidance – Equity Income Fund Curian Guidance – Conservative Fund Curian Guidance – Moderate Fund Curian Guidance – Growth Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Conservative Fund Curian Guidance – Institutional Alt 100 Moderate Fund Curian Guidance – Institutional Alt 100 Growth Fund Curian Guidance – International Opportunities Conservative Fund Curian Guidance – International Opportunities Moderate Fund Curian Guidance – International Opportunities Growth Fund Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Growth Fund Curian Dynamic Risk Advantage – Income Fund Curian Guidance – Real Assets Fund Curian/Aberdeen Latin America Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Ashmore Emerging Market Small Cap Equity Fund Curian/Baring International Fixed Income Fund Curian/BlackRock Global Long Short Credit Fund Curian/DFA U.S. Micro Cap Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Strategy Fund Curian/Lazard International Strategic Equity Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund A-1 Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/Schroder Emerging Europe Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund Curian/UBS Global Long Short Income Opportunities Fund Curian/Urdang International REIT Fund Curian/Van Eck International Gold Fund A-2
